

Exhibit 10.1


ALTEON INC.


CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT






January 11, 2007


Alteon Inc.
6 Campus Drive
Parsippany, NJ 07054


Ladies and Gentlemen:
 
1. Purchase and Sale. On the Closing Date (as defined herein), each of the
undersigned (each a “Lender” and, collectively, the “Lenders”), hereby agrees to
purchase from Alteon Inc., a Delaware corporation (the “Company”), a Senior
Convertible Secured Promissory Note, in the form attached hereto as Exhibit A
(each, a “Convertible Note” and, collectively, the “Convertible Notes”), in the
principal amount set forth opposite such Lender’s name on Schedule A, and a
warrant in the form attached hereto as Exhibit B (each a “Warrant” and
collectively the “Warrants”, and together with the Convertible Notes, the
“Securities”), to purchase the number of shares of common stock, $0.01 par value
per share, of the Company (“Common Stock”), set forth opposite such Lender’s
name on Schedule A.
 
2. Closing Date and Payment. The closing (the “Closing”) of the purchase and
sale of the Securities shall take place at the offices of the Company at 10:00
a.m. on the date hereof (the “Closing Date”). At the Closing, subject to the
terms and conditions contained in this Agreement, each Lender shall deliver to
the Company by check or by wire transfer the aggregate purchase price for its
Securities in exchange for the Securities to be issued to such Lender.
 
3. Representations and Warranties of each Lender. Each Lender hereby
acknowledges, represents, warrants and/or agrees as follows:
 
(a) Neither the sale of the Securities nor the issuance of the shares of capital
stock upon conversion or exercise thereof or upon conversion, if applicable, of
such capital stock (collectively, such shares are referred to herein as the
“Conversion Securities”) has been registered under the Securities Act of 1933,
as amended, or any successor statute (the “Securities Act”), or any state
securities laws. The Lender understands that the offering and sale of the
Securities is intended to be exempt from registration under the Securities Act,
by virtue of Section 4(2) and/or Section 4(6) of the Securities Act and the
provisions of Regulation D promulgated thereunder;
 
 
1

--------------------------------------------------------------------------------

 
(b) The Lender is acquiring the Securities solely for its own account for
investment and not with a view to resale or distribution and has no present
intention of transferring the Securities to any other person or entity;
 
(c) The Lender is an “accredited investor” as that term is defined in Rule 501
of Regulation D under the Securities Act;
 
(d) The Lender is a sophisticated investor and has such knowledge and experience
in financial, tax, and business matters, including, without limitation,
experience in investments by actual participation, so as to enable it to utilize
the information made available to it in connection with the offering of the
Securities, to evaluate the merits and risks of an investment in the Securities
and to make an informed investment decision with respect thereto;
 
(e) The Lender is either a natural person or an entity which was not formed for
the specific purpose of acquiring the Securities. With respect to any
entity-Lender, the execution, delivery and performance of this Agreement by the
Lender have been duly authorized and the Agreement is a valid and legally
binding agreement of the Lender;
 
(f) The Lender has received all documents requested by the Lender regarding the
Company and has reviewed them and believes it is well-informed about the
Company;
 
(g) The Lender acknowledges that neither the U.S. Securities and Exchange
Commission (“SEC”) nor any U.S. state or foreign securities commission has
approved the Securities or any of the Conversion Securities or passed upon or
endorsed the merits of the offering;
 
(h) The Lender is aware that an investment in the Securities involves a number
of very significant risks;
 
(i) The Lender must bear the economic risk of the investment indefinitely
because none of the Securities or Conversion Securities may be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws or an exemption from
registration is available. Legends shall be placed on the Securities and
Conversion Securities to the effect that they have not been registered under the
Securities Act or applicable state securities laws and of the resulting
limitations on transfer and that appropriate notations thereof will be made in
the Company’s books and stock transfer records;
 
(j) The aggregate purchase price of the Securities does not exceed twenty
percent (20%) of the investor’s net worth;
 
(k) The Lender has taken no action which would give rise to any claim by any
person for brokerage commission, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby; and
 
 
2

--------------------------------------------------------------------------------

 
(l) The information contained herein is accurate and may be relied upon by the
Company in determining the availability of an exemption from registration under
Federal and state securities laws in connection with the offering of the
Securities and Conversion Securities.
 
4. Representations and Warranties of the Company. The Company hereby
acknowledges, represents, warrants and/or agrees as follows:
 
(a) Organization, Standing and Qualification of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company has all requisite corporate power and
authority to own and operate its properties and to carry on its business as now
being conducted and as proposed to be conducted. The Company is duly qualified
to do business as a foreign corporation and is in good standing in each
jurisdiction in which failure to so qualify would materially and adversely
affect the business, properties, operations or condition, financial or
otherwise, of the Company. The resolutions adopted by the directors of the
Company on January 5, 2007 authorizing the transactions contemplated by this
Agreement have not been amended or modified in any way, have not been rescinded
and are in full force and effect on the date hereof.
 
(b) Corporate Authority; Enforceability. The Company has full right, power and
authority to issue and sell the Securities as herein contemplated and the
Company has full power and authority to enter into and perform its obligations
under this Agreement, the Securities, the Security Agreement (defined in Section
7(a)), the Intellectual Property Security Agreement (defined in Section 7(a))
and the Registration Rights Agreement (defined in Section 7(a)). The execution
and delivery of this Agreement, the Securities, the Security Agreement, the
Intellectual Property Security Agreement and the Registration Rights Agreement
by the Company and the consummation of the transactions contemplated herein and
therein have been duly authorized and approved by all requisite corporate
action, and each of this Agreement, the Securities, the Security Agreement, the
Intellectual Property Security Agreement and the Registration Rights Agreement
are a valid and legally binding obligation of the Company; provided, however,
that (i) the conversion of the Convertible Notes may require approval of the
Company’s stockholders under the applicable rules of the American Stock
Exchange, which approval has not been obtained and (ii) insofar as any
foreclosure on the collateral under the Security Agreement would constitute a
sale of all or substantially all of the Company’s assets requiring stockholder
approval, such stockholder approval has not been obtained.
 
(c) Conflicts. Subject to Section 4(b)(i) and (ii) above, neither the
authorization, execution and delivery of this Agreement, the Securities, the
Security Agreement, the Intellectual Property Security Agreement and the
Registration Rights Agreement nor the consummation of the transactions herein
and therein contemplated, will (i) conflict with or result in a breach of any of
the terms of the Company’s Certificate of Incorporation or By-Laws, (ii) violate
any judgment, order, injunction, decree or award of any court or governmental
body, having jurisdiction over the Company, against or binding on the Company or
to which its property is subject, (iii) violate any material law or regulation
of any jurisdiction which is applicable to the Company, (iv) violate, conflict
with or result in the breach or termination of, or constitute a default under,
the terms of any material agreement to which the Company is a party, except for
such violations or defaults which do not materially and adversely affect the
business, assets, operations or financial condition of the Company, or (v)
violate or conflict with the rules and regulations of the American Stock
Exchange applicable to the Company.
 
 
3

--------------------------------------------------------------------------------

 
(d) Capitalization. The capitalization of the Company is as set forth on
Schedule 4(d) attached hereto. The Company has not issued any capital stock
since its most recently filed periodic report under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), other than pursuant to the exercise of
employee stock options under the Company’s stock option plans and the issuance
of shares of Common Stock to employees pursuant to the Company’s employee stock
purchase plan outstanding as of the date of the most recently filed periodic
report under the Exchange Act. All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable. No further
approval or authorization of any stockholder or the Board of Directors of the
Company is required for the issuance and sale of the Securities, the Conversion
Securities issuable upon exercise of the Warrants or, except as described in
Section 4(b)(i) above, the Conversion Securities issuable upon conversion of the
Convertible Notes. The issuance of the Securities pursuant to the provisions of
this Agreement will not violate any preemptive rights or rights of first refusal
granted by the Company that will not be validly waived or complied with, and
will be free of any liens or encumbrances, other than any liens or encumbrances
created by or imposed upon the Lenders through no action of the Company. There
are no stockholders agreements, voting agreements or other similar agreements
with respect to the Company’s capital stock to which the Company is a party or,
to the knowledge of the Company, between or among any of the Company’s
stockholders.
 


(e) Litigation. There are no actions, suits or proceedings at law or in equity
or by or before any governmental instrumentality or other agency or regulatory
authority now pending, or, to the best knowledge of the Company, threatened
against the Company which, if adversely determined, could materially and
adversely affect the business, assets, operations or condition, financial or
otherwise, of the Company. There is no action, suit or proceeding by the Company
currently pending or that the Company currently intends to initiate.
 
(f) Compliance with Laws. The Company is not in violation of any statute, law,
rule or regulation, or in default with respect to any judgment, writ,
injunction, decree, rule or regulation of any court or governmental agency or
instrumentality, except for such violations or defaults which do not materially
and adversely affect the business, assets, operations or condition, financial or
otherwise, of the Company.
 
 
4

--------------------------------------------------------------------------------

 
(g) Governmental Consents. Subject to the accuracy of the representations and
warranties of the Lenders set forth herein, no registration or filing with, or
consent or approval of or other action by, any Federal, state or other
government agency under laws and regulations thereof as now in effect is or will
be necessary for the valid execution, delivery and performance by the Company of
this Agreement, the Security Agreement, the Intellectual Property Security
Agreement and the Registration Rights Agreement, and the issuance, sale and
delivery of the Securities, other than the filing of a Form D with the SEC and
the filings required by state securities law.
 
(h) Title. The Company has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by it
which is material to the business of the Company, in each case free and clear of
all liens, encumbrances and defects except such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company. Any real property and facilities held
under lease by the Company are held by it under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company. 
 
(i) Regulatory Matters. The clinical, pre-clinical and other trials, studies and
tests conducted by or on behalf of or sponsored by the Company relating to its
pharmaceutical product candidates were and, if still pending, are being
conducted in all material respects in accordance with medical and scientific
protocols and research procedures that the Company reasonably believes are
appropriate. The descriptions of the results of such trials, studies and tests
as set forth in the SEC Documents (as defined in Section 4(k)), provided to the
Lenders are accurate in all material respects and fairly present the data
derived from such trials, studies and tests. The Company has operated and
currently is in compliance in all material respects with applicable statutes and
implementing regulations administered or enforced by the United States Food and
Drug Administration (“FDA”). Except as set forth in the SEC Documents, the
Company has not received any warning letters or written correspondence from the
FDA and/or any other governmental entity requiring the termination, suspension
or modification of any clinical, pre-clinical and other trials, studies or tests
that are material to the Company. The Company has submitted to the FDA an
Investigational New Drug Application or amendment or supplement thereto for all
clinical trials it has conducted or sponsored or is conducting or sponsoring
with respect to its product candidates termed “Alagebrium” and “ALT-2074” (the
“Specified Candidates”), and all such submissions were in material compliance
with applicable laws and rules and regulations when submitted and no material
deficiencies are presently being asserted by the FDA with respect to any such
submissions. None of the clinical trials that the Company is currently
conducting or sponsoring or intends to conduct or sponsor with respect to the
Specified Candidates is subject to any temporary or permanent clinical hold by
the FDA or any other government agency, and the Company has no reason to believe
that such clinical trials will be subject to any such action.
 
 
5

--------------------------------------------------------------------------------

 
(j) Material License Agreements. Each of the Material License Agreements (as
defined below) is in full force and effect, and neither the Company nor, to its
knowledge, the licensor, is in breach of any Material License Agreement and the
Company is aware of no circumstances or grounds that would reasonably be
expected to give rise to a claim of material breach or right of rescission,
termination, revision, or amendment of any Material License Agreement. Any
consent of the licensor required pursuant to any Material License Agreement in
connection with the transactions contemplated by this Agreement, the Security
Agreement, the Intellectual Property Security Agreement and the Registration
Rights Agreement has been obtained and is in full force and effect. As used
herein, the term “Material License Agreement” shall mean: Exclusive License
Agreement dated as of September 28, 2004 by and between Oxis International, a
Delaware corporation, and HaptoGuard, as amended on March 22, 2005 and further
amended on July 19, 2006; and License and Research Agreement dated as of July
12, 2004 by and between BIO-RAP Technologies, Ltd., an Israeli corporation, on
its own behalf and on behalf of the Rappaport Family Institute for Research in
the Medical Sciences, and HaptoGaurd.
 
(k) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act (all of the foregoing filed prior to
the date hereof and all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). The Company has delivered
to the Lenders or their respective representatives true, correct and complete
copies of each of the SEC Documents not available on the Electronic Data
Gathering, Analysis, and Retrieval system of the SEC (“EDGAR”) that have been
requested by each Lender. As of their respective dates, the SEC Documents
complied as to form in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles (“GAAP”), consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in such financial statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). The Company has no
liabilities or obligations required to be disclosed in the SEC Documents that
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s business. The information contained in the
Company’s interim balance sheet as of November 30, 2006 is true and correct in
all material respects.
 
 
6

--------------------------------------------------------------------------------

 
(l) Sarbanes-Oxley; Internal Accounting Controls. Except as set forth in Part I
- Item 4 of the Company’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2006 SEC Documents (the “Specified Weakness”), the Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date. The Company is taking all
reasonable measures to implement remedial controls to address the Specified
Weakness. The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”). The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
 
7

--------------------------------------------------------------------------------

 
(m) Absence of Changes. Except as disclosed in Schedule 4(m), since September
30, 2006, and except as otherwise disclosed in the SEC Documents, the Company
has not (i) declared or paid any dividends, (ii) sold any assets, individually
or in the aggregate, in excess of One Hundred Thousand Dollars ($100,000)
outside of the ordinary course of business, or (iii) had capital expenditures,
individually or in the aggregate, in excess of One Hundred Thousand Dollars
($100,000). During the two (2) years prior to the date hereof, except as
disclosed in the SEC Documents (i) the Common Stock has been designated for
quotation on the American Stock Exchange, (ii) trading in the Common Stock has
not been suspended by the SEC or the American Stock Exchange and (iii) the
Company has received no communication, written or oral, from the SEC or the
American Stock Exchange regarding the suspension or delisting of the Common
Stock from the American Stock Exchange.  The Company has not taken any steps to
seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead any creditor or creditors having claims individually or in the
aggregate in excess of One Hundred Thousand Dollars ($100,000) to do so. Based
on the financial condition of the Company as of the Closing, after giving effect
to the receipt by the Company of the proceeds from the transactions contemplated
hereby, the Company reasonably believes that (i) the fair saleable value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including,
without limitation, known contingent liabilities and the principal and interest
on the Convertible Notes) as they mature; (ii) the Company’s assets do not
constitute unreasonably small capital to carry on its business as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof; and (iii)
the current cash flow of the Company, together with the proceeds the Company
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its liabilities when such amounts are required to be paid,
including, without limitation, with respect to the principal and interest on the
Convertible Notes. The Company does not intend to incur debts beyond its ability
to pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt). The SEC Documents set forth as
of the dates thereof all outstanding secured and unsecured Indebtedness of the
Company or any Subsidiary, or for which the Company or any Subsidiary has
commitments. For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money or amounts owed (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments due
under leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.
 
 
8

--------------------------------------------------------------------------------

 
(n) Patents and Trademarks. The Company has rights to use all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses and other intellectual property
rights and similar rights necessary or material for use in connection with its
business as described in the SEC Documents and which the failure to so have
would have a material adverse effect on the results of operations, assets,
business, or condition (financial or otherwise) of the Company (collectively,
the “Intellectual Property Rights”). The Company has not received any notice
(written or otherwise) that the Intellectual Property Rights used by the Company
violate or infringe upon the rights of any other person or entity. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another person or entity of any of the
Intellectual Property Rights. The Company has taken reasonable security measures
to protect the secrecy, confidentiality and value of all of its Intellectual
Property Rights.
 
(o) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a material adverse effect on the
results of operations, assets, business, prospects or condition (financial or
otherwise) of the Company. To the knowledge of the Company, no executive officer
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company to any liability with respect to any of the
foregoing matters. The Company is in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company.
 
(p) Offering. Assuming the accuracy of the representations and warranties of the
Lenders contained in Section 3 hereof, the offer, issue, and sale of the
Securities and Conversion Securities are exempt from the registration and
prospectus delivery requirements of the Securities Act and the registration or
qualification requirements of all applicable state securities laws. Neither the
Company nor any authorized agent acting on its behalf will knowingly take any
action hereafter that would cause the loss of such exemptions.
 
(q) Acknowledgment. The Company acknowledges and agrees that each Lender is
acting solely in the capacity of an arm’s length purchaser with respect to the
Securities and the transactions contemplated hereby and thereby and that no
Lender is (i) an officer or director of the Company, (ii) an “affiliate” of the
Company (as defined in Rule 144 of the Securities Act) or (iii) to the knowledge
of the Company, a “beneficial owner” of more than 10% of the shares of Common
Stock (as defined for purposes of Rule 13d-3 of the Exchange Act). The Company
further acknowledges that no Lender is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby, and any advice given by any
Lender or any of its representatives or agents in connection with this Agreement
and the transactions contemplated hereby is merely incidental to such Lender’s
purchase of the Securities. The Company further represents to each Lender that
the Company’s decision to enter into this Agreement, the Security Agreement, the
Intellectual Property Security Agreement and the Registration Rights Agreement
and issue the Securities has been based solely on the independent evaluation by
the Company and its representatives.
 
 
9

--------------------------------------------------------------------------------

 
(r) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D of the Securities Act) in connection with the offer or sale of
the Securities. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by any Lender or its investment advisor) relating to or
arising out of the transactions contemplated hereby. The Company shall pay, and
hold each Lender harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any such claim. The Company acknowledges that it has engaged
Rodman & Renshaw, LLC as placement agent (the “Agent”) in connection with the
sale of the Securities. Other than the Agent, the Company has not engaged any
placement agent or other agent in connection with the sale of the Securities.
 
(s) No Integrated Offering. Neither the Company nor any person acting on its
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Securities Act or cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
the American Stock Exchange or any other exchange or automated quotation system
on which any of the securities of the Company are listed or designated.
 
(t) Application of Takeover Protections; Rights Agreement. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under that certain Stockholders’ Rights Agreement,
dated as of July 27, 1995, between the Company and Registrar and Transfer
Company, as amended, and any other rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the jurisdiction of its formation which is or could become applicable to (i) any
Lender as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and any
Lender’s ownership of the Securities and (ii) the Lenders and their affiliates
for a period of not less than five (5) years after the Closing Date.
 
 
10

--------------------------------------------------------------------------------

 
(u) Form S-3 Eligibility. The Company meets the eligibility requirements set
forth in the SEC’s Form S-3 promulgated under the Securities Act for the
registration of the Conversion Shares for resale by the Lenders.
 
(v) Registration Rights. Except as set forth on Schedule 4(v), and except for
such rights as have previously be satisfied, other than each of the Lenders, no
person or entity has any right to cause the Company to effect the registration
under the Securities Act of any securities of the Company.
 
(w) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than the Agent, sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) other
than the Agent, paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.
 
(x) Disclosure. All disclosure provided to the Lenders with regard to the
representations and warranties contained in this Section 4 regarding the
Company, its business and the transactions contemplated hereby, furnished in
writing by Company is true and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.
 
(y) Alagebrium. The Company owns the rights, including all Intellectual Property
Rights, to its product candidate alagebrium free and clear of any license held
by third parties and has the ability to assign its rights therein, including
pursuant to the Security Agreement and the Intellectual Property Security
Agreement, without the consent of any third party.
 
5. Affirmative Covenants of the Company. From and after the Closing Date and so
long as the Convertible Notes remain outstanding, unless it receives the prior
written consent of Lenders holding a majority in principal amount of all then
outstanding Convertible Notes to act to the contrary, the Company shall comply
with the following covenants:
 
(a) Financial Information. The Company shall maintain a system of accounting
established and administered in accordance with GAAP consistently applied, and
shall set aside on its books, all such proper reserves as shall be required by
GAAP. Any Lender may direct the Company by written notice from time to time to
provide any or all of the following materials or information in which case the
Company shall furnish such materials or information, at the Company’s expense,
to such Lender:
 
 
11

--------------------------------------------------------------------------------

 
(i)  Unless otherwise filed and available on the EDGAR system, no later than
ninety (90) days after the end of each fiscal year, audited consolidated
financial statements of the Company, together with all notes thereto, prepared
in reasonable detail in accordance with GAAP, together with an opinion, based on
an audit by independent certified public accountants selected by the Company,
stating that such financial statements have been so prepared. The consolidated
financial statements of the Company shall contain a balance sheet as of the end
of such fiscal year and a statement of operations, cash flows and stockholders’
equity for such fiscal year, each setting forth in comparative form the
corresponding figures for the preceding fiscal year.
 
(ii) Subject to the prior receipt by the Company of a written Regulation
FD-compliant confidentiality agreement from the requesting Lender, no later than
ninety (90) days following the first day of each fiscal year of the Company, a
budget prepared by the Company for each of the four quarters of such fiscal year
prepared in the same level of detail as prepared for and delivered to the
Company’s Board of Directors for the Company.
 
(iii) Unless otherwise filed and available on the EDGAR system, no later than
forty-five (45) days after the end of each of the first three fiscal quarters of
the Company’s fiscal year, the Company’s unaudited consolidated balance sheet as
of the end of such fiscal quarter and an unaudited consolidated statement of
operations and cash flows for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter,
setting forth in each case, in comparative form, figures for the corresponding
periods in the preceding fiscal year, all in reasonable detail and prepared in
accordance with GAAP, subject to changes resulting from normal or recurring
year-end adjustments.
 
(iv) Subject to the prior receipt by the Company of a written Regulation
FD-compliant confidentiality agreement from the requesting Lender, no later than
thirty (30) days after the end of each calendar month, the Company’s unaudited
consolidated interim balance sheet as of the end of such month and the related
unaudited consolidated interim statements of operations and cash flows for such
one-month period and the portion of the fiscal year through the end of such
month, setting forth in each case, in comparative form, figures for the
corresponding fiscal periods in the preceding fiscal year (subject to normal
year-end audit adjustments and the absence of footnote disclosure).
 
 
12

--------------------------------------------------------------------------------

 
(b) Inspections. The Company shall, and shall cause its Subsidiaries to, furnish
to each Lender any information which such Lender may from time to time
reasonably request concerning any covenant, provision or condition of this
Agreement, the Security Agreement, the Intellectual Property Security Agreement,
the Registration Rights Agreement or the Securities or any matter in connection
with the Company’s business and operations. During normal business hours, upon
reasonable notice from Lenders holding a majority in principal amount of all
then outstanding Convertible Notes, and without undue interruption of the
Company’s business, the Company shall permit representatives of each Lender,
including each Lender’s independent accountants, agents, attorneys, appraisers
and any other representatives, to visit and inspect any of the Company’s
property, including its books of account, other books and records, and any
facilities or other business assets. The inspections in accordance with the
preceding sentence shall be limited to no more than four (4) times each calendar
year, and all out-of-pocket costs and expenses of such inspections shall be
borne by the applicable Lenders; provided, however, that during any period in
which an Event of Default (as such term is defined in the Convertible Notes) has
occurred and is continuing, the number of inspections shall not be limited, and
the reasonable, documented out-of-pocket costs and expenses of the inspections
during the period in which an Event of Default has occurred and is continuing
shall be borne by the Company. The information and access set forth in this
Section 5(b) shall in each case be subject to the Company’s prior receipt of a
written Regulation FD-compliant confidentiality agreement from the requesting
Lender.
 
(c) Use of Proceeds. The Company shall use the net cash proceeds of the sale of
the Securities for general corporate and working capital purposes.
 
(d) Maintenance of Corporate Existence and Business. The Company will take such
commercially reasonable action as may from time to time be necessary to preserve
its corporate existence, rights and franchises, maintain its properties in good
repair and to comply with the laws of the United States and all states and
locations in which the Company shall do business as shall be necessary to permit
the Company to conduct its business, and to preserve all of its rights,
franchises and privileges.
 
(e) Compliance with Laws. The Company shall comply with applicable laws, rules
and regulations of all governmental authorities, the violation of which might
have a material adverse effect upon its business or financial condition.
 
(f) Payment of Taxes. The Company shall (i) timely file all required tax
returns; and (ii) timely pay all taxes, assessments, and other governmental
charges or levies imposed upon it or upon its income, profits or property,
except to the extent the same are being contested in good faith and for which
adequate reserves under GAAP have been established.
 
 
13

--------------------------------------------------------------------------------

 
(g) Insurance. The Company shall maintain insurance in such amounts and covering
such risks as are usually and customarily carried with respect to the Collateral
(as such term is defined in the Convertible Notes) and any other assets and
property of the Company of a character usually insured by similar entities
engaged in the same or similar businesses as the Company. The Company shall at
all times maintain insurance against its liability for injury to persons or
property, which insurance shall be by financially sound and reputable insurers.
 
(h) Subordination. All existing and hereafter arising Indebtedness of the
Company shall be subordinated to the Indebtedness and other obligations of the
Company under this Agreement and the Convertible Notes pursuant to subordination
agreements reasonably satisfactory in form and substance to the each Lender, in
their sole and absolute discretion.
 
(i) Listing. The Company shall promptly secure the listing of all of the
Registrable Securities (as defined in the Registration Rights Agreement) upon
each national securities exchange and automated quotation system, if any, upon
which the Company’s Common Stock is then listed (subject to official notice of
issuance) and shall maintain such listing of all Registrable Securities. The
Company shall use commercially reasonable efforts to maintain the authorization
for listing of the Common Stock on the American Stock Exchange. The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 5(i).
 
(j) Non-Voting Observer. For so long as at least 50% of the Convertible Notes
remain outstanding, the Lenders shall be entitled to designate one non-voting
observer (an “Observer”) to the Board of Directors of the Company (which
Observer shall be entitled to have expenses reimbursed by the Company as if such
Observer were a director of the Company). Any person designated as an Observer
to the Board of Directors will, to the extent permissible under Delaware law,
have the right (i) to notice of and to be present at all meetings of the Board
of Directors and its committees and to receive all materials, notices, minutes,
consents and forms of consents in lieu of meetings distributed to the Board of
Directors generally or to members of its committees at or in connection with any
such meeting or action by written consent in lieu of such meeting, (ii) to have
the same access to which directors are entitled under Delaware law to the books
and records of, and information concerning the business and operations of, the
Company and Board of Directors, (iii)  to be provided with copies of all
notices, minutes, consents, forms of consents in lieu of meetings and all other
materials provided to one or more of the directors of the Company (who are not
officers or employees of the Company), and (iv) to have the same access to all
information and materials, books and records and employees of the Company as may
be given to any director of the Company (who is not an officer or employee of
the Company); provided, however, that the rights granted to the Observer under
this Agreement (including the right to receive all materials, notices, minutes,
consents and forms of consents in lieu of meetings) shall be temporarily
suspended if, in the reasonable opinion of the Board of Directors, the
Observer’s attendance at any such meeting or portion thereof (i) relates to a
subject matter that may result in a conflict of interest between the Company and
any holder of Securities, or (ii) otherwise could violate the fiduciary duties
of the Board of Directors, any confidentiality obligations of the Company or any
attorney-client privilege that may exist in connection with such meeting or any
portion thereof. The Board of Directors shall not hold informal meetings of the
Board of Directors or any committee thereof (unless the Observer is invited
thereto) as a means designed to circumvent or having the effect of circumventing
the intention that the Lenders will have access to the Board of Directors and
its committees as provided under this Agreement.
 
 
14

--------------------------------------------------------------------------------

 
(k) Pre-Emptive Rights. From the Closing Date until the later of (a) January 11,
2010, or (b) if issued, the date on which fewer than 50% of the shares of
Preferred Stock initially issued in the Preferred Financing (as defined in
Section 5(k)) remain outstanding, the Company shall not directly or indirectly,
offer, sell or grant any option to purchase (or announce any offer, sale, grant
or any option to purchase or other disposition of) any Common Stock, Options or
Convertible Securities (any such offer, sale, grant, disposition or announcement
being referred to as a “Subsequent Placement”) unless the Company shall have
first complied with this Section 5(k).
 
(i) The Company shall deliver at least ten (10) days prior to the closing of a
Subsequent Placement to each Lender a written notice (the “Offer Notice”) of any
proposed or intended issuance or sale or exchange (the “Offer”) of the
securities being offered (the “Offered Securities”) in a Subsequent Placement,
which Offer Notice shall (A) identify and describe the Offered Securities,
(B) describe the price and other terms upon which they are to be issued, sold or
exchanged, and the number or amount of the Offered Securities to be issued, sold
or exchanged, and (C) offer to issue and sell to or exchange with such Lenders
at least 50% of the Offered Securities, allocated among such Lenders (a) based
on such Lender’s pro rata portion of the aggregate principal amount of
Convertible Notes purchased hereunder (the “Basic Amount”), and (b) with respect
to each Lender that elects to purchase its Basic Amount, any additional portion
of the Offered Securities attributable to the Basic Amounts of other Lenders as
such Lender shall indicate it will purchase or acquire should the other Lenders
subscribe for less than their Basic Amounts (the “Undersubscription Amount”).
 
(ii) To accept an Offer, in whole or in part, such Lender must deliver a written
notice to the Company prior to the end of the 10th business day after such
Lender’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of such Lender’s Basic Amount that such Lender elects to purchase and,
if such Lender shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Lender elects to purchase (in either
case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by all
Lenders are less than the total of all of the Basic Amounts, then each Lender
who has set forth an Undersubscription Amount in its Notice of Acceptance shall
be entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Lender who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Lender bears to
the total Basic Amounts of all Lenders that have subscribed for
Undersubscription Amounts, subject to rounding by the Company to the extent its
deems reasonably necessary.
 
 
15

--------------------------------------------------------------------------------

 
(iii) The Company shall have forty-five (45) days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Lenders (the “Refused Securities”), but only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice.
 
(iv) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Lenders shall acquire from the Company, and the
Company shall issue to the Lenders, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section 5(k)(iii)
above if the Lenders have so elected, upon the terms and conditions specified in
the Offer.
 
(v) Any Offered Securities not acquired by the Lenders or other persons in
accordance with Section 5(k)(iii) above may not be issued, sold or exchanged
until they are again offered to the Lenders under the procedures specified in
this Agreement.
 
(vi) The restrictions contained in this Section 5(k) shall not apply to the
issuance of any Common Stock issued or issuable: (i) under any Approved Stock
Plan; or (ii) upon conversion of the Convertible Notes or the exercise of the
Warrants. “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors and stockholders of the Company, pursuant to
which the Company’s securities may be issued to any employee, officer or
director for services provided to the Company.
 
(l) Preferred Financing. As promptly as practical after the Closing Date, and in
no event later than March 31, 2007, each of the Company and the Lenders shall
use their respective commercially reasonable efforts to negotiate and enter into
definitive transaction documents pertaining to the transactions (the “Preferred
Financing”) contemplated in that certain Memorandum of Proposed Terms for
Private Placement of Preferred Stock and Warrants dated as of January 4, 2007
(the “Term Sheet”); subject in the case of the Lenders to the satisfactory
completion of their due diligence review in their sole discretion. Without
limiting the generality of the foregoing, the Company shall provide each
stockholder entitled to vote at a special or annual meeting of stockholders of
the Company (the “Stockholder Meeting”), which shall be promptly called and held
not later than April 30, 2007 (which date will be extended to May 31, 2007) if
the SEC reviews and comments on the proxy statement relating to the Stockholder
Meeting (the “Stockholder Meeting Deadline”), a proxy statement, in a form
reviewed and approved by the Lenders soliciting each such stockholder’s
affirmative vote at the Stockholder Meeting for approval of the Preferred
Financing and the other matters contemplated in the Term Sheet in accordance
with applicable law and the rules and regulations of the American Stock Exchange
(such affirmative approval being referred to herein as the “Stockholder
Approval”), and the Company shall use its commercially reasonable efforts to
solicit its stockholders’ approval of such resolutions and to cause the Board of
Directors of the Company to recommend to the stockholders that they approve such
resolutions. The Company shall use its commercially reasonable efforts to obtain
the Stockholder Approval by the Stockholder Meeting Deadline.
 
 
16

--------------------------------------------------------------------------------

 
6. Negative Covenants of the Company. From and after the Closing Date and so
long as the Convertible Notes remain outstanding, unless it receives the prior
written consent of Lenders holding a majority in principal amount of all then
outstanding Convertible Notes to act to the contrary, the Company shall not:
 
(a) authorize or incur any Indebtedness other than the Convertible Notes
contemplated hereby;
 
(b)  issue or sell any convertible debt, preferred stock (convertible or
otherwise) or any other equity or equity-linked security at a price that values
the Company’s Common Stock at a price less than $0.075 per share (as adjusted
for all subsequent stock splits, stock dividends, consolidations,
recapitalizations and reorganizations), other than any equity or equity-linked
security that is issued pursuant to any transaction or transactions contemplated
by Section 6(j) hereof if the proviso at the end of this Section 6 is
satisfied1 ;
 
(c) increase or decrease the authorized number of shares of capital stock of the
Company;
 
(d) create or issue any new class or series of shares having rights, preferences
or privileges senior to the Common Stock;
 
(e) pay or declare any dividends or make other distributions upon its shares of
capital stock;
 

--------------------------------------------------------------------------------

1 Under consideration / to be confirmed.
 
 
17

--------------------------------------------------------------------------------

 
(f) purchase, redeem or otherwise acquire any of the Company’s equity securities
(including warrants, options and other rights to acquire equity securities)
other than the repurchase of equity securities pursuant to existing agreements
disclosed in Schedule 6(f) attached hereto;
 
(g) issue any equity or equity-linked securities to any employee other that
pursuant to the Company’s Approved Stock Plans;
 
(h) liquidate or dissolve;
 
(i) merge or consolidate with another corporation in which the holders of the
Company’s voting equity securities immediately prior to the transaction would
own 50% or less of the voting securities of the surviving corporation;
 
(j) sell, license or dispose of any material assets of the Company, including
intellectual property or other rights to the Company’s development stage,
pre-clinical and/or diagnostic assets, including, without limitation, pursuant
to any license, development, commercialization, distribution, marketing,
co-marketing, collaboration, partnering or other agreement, other than licenses
of immaterial technology in the ordinary course of business on commercially
reasonable terms and consistent with past practices;
 
(k) change the authorized number of directors of the Company;
 
(l) amend or waive any material provision of the Company’s Certificate of
Incorporation or By-Laws;
 
(m) materially change the nature of the Company’s business from that engaged in
on the date hereof;
 
(n) intentionally take any action which is reasonably likely to result in (i)
the Common Stock of the Company no longer being approved for quotation on the
American Stock Exchange or the Nasdaq Stock Market or (ii) the Common Stock of
the Company ceasing to be registered pursuant to Section 12 of the Exchange Act;
or
 
(o) agree, consent or acquiesce to any amendment, supplement or other
modification to, or termination of, any of its material agreements, including,
without limitation any Material License Agreement or any other agreement filed
with the SEC pursuant to Item 601 of Regulation S-K;
 
provided, however, that the Company shall not be required to obtain the Lenders’
prior written consent for any transaction or transactions contemplated by
Section 6(i) or 6(j) hereof if the proceeds of such transaction or transactions
are, at the closing thereof, used for the repayment in full of the Convertible
Note in accordance with its terms, including any amounts required to be paid
under Section 9 of such Convertible Note.


 
18

--------------------------------------------------------------------------------

 
 

 
7.
Conditions to Closing.

 
(a) Conditions to the Lenders’ Obligations. Each Lender’s obligation to purchase
its Securities on the Closing Date is subject to the following conditions:
 
(i) The Company’s representations and warranties contained in Section 4 shall be
true and correct on and as of the Closing Date;
 
(ii) The Company shall deliver to each Lender at the Closing an executed
Convertible Note and Warrant in the forms attached hereto as Exhibit A and
Exhibit B, respectively, in the original principal amount and to purchase the
number of shares of Common Stock, respectively, set forth on Schedule A;
 
(iii) The Company shall deliver to each Lender at the Closing an executed
Security Agreement, in the form attached hereto as Exhibit C, among the Company
and the collateral agent named therein, as agent for all Lenders (the
“Collateral Agent”), to secure the Company’s obligations under the Securities
(the “Security Agreement”);
 
(iv)  The Company shall deliver to each Lender at the Closing an executed
Intellectual Property Security Agreement, in the form attached hereto as Exhibit
D, among the Company and Collateral Agent, to secure the Company’s obligations
under the Securities (the “Intellectual Property Security Agreement”);
 
The Company shall deliver to each Lender at the Closing an executed Registration
Rights Agreement, in the form attached hereto as Exhibit E, among the Company
and each of the Lenders, to provide for the registration of the Conversion
Securities issuable upon conversion of the Warrants (the “Registration Rights
Agreement”);
 
(v)  The Company shall deliver a certificate of the Secretary of the Company
dated the Closing Date, certifying the incumbency and authority of the officers
or authorized signatories of the Company who execute this Agreement, the
Security Agreement, the Intellectual Property Security Agreement, the
Registration Rights Agreement and the Securities and the truth, correctness and
completeness of the following exhibits which shall be attached thereto: (i) a
copy of resolutions duly adopted by the Board of Directors of the Company, in
full force and effect at the time this Agreement is entered into, authorizing
the execution of this Agreement, the Security Agreement, the Intellectual
Property Security Agreement, the Registration Rights Agreement and the
Securities and the other documents delivered or to be delivered in connection
herewith and the consummation of the transactions contemplated herein and
therein, as applicable, (ii) a copy of the Certificate of Incorporation of the
Company, and all amendments thereto, certified by an appropriate official of the
Company’s jurisdiction of incorporation, and (iii) a copy of the By-Laws of the
Company; and
 
 
19

--------------------------------------------------------------------------------

 
(vi) The opinion of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel
to the Company, dated the Closing Date, and in the form attached hereto as
Exhibit F, subject only to such qualifications, limitations or exceptions as may
be acceptable to each Lender.
 
(b) Conditions to the Company’s Obligations. The Company’s obligation to issue
the Securities to each Lender on the Closing Date is subject to the following
conditions:
 
(i) The Lender’s representations and warranties contained in Section 3 shall be
true and correct on and as of the Closing Date; and
 
(ii) The Lender shall have delivered to the Company the aggregate purchase price
for the Securities being purchased by it hereunder.
 
8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their heirs, executors, administrators, successors,
legal representatives, and permitted assigns.
 
9. Amendment. The terms of this Agreement shall not be amended or modified
except by a writing signed by the Company and holders of a majority in principal
amount of the then outstanding Convertible Notes; provided, however, that if
there are no Convertible Notes then outstanding, this Agreement shall not be
amended or modified except by a writing signed by the Company and the Collateral
Agent.
 
10. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be addressed to the receiving party’s address set
forth below or to such other address as a party may designate by notice
hereunder, and shall be either (i) delivered by hand, (ii) sent by overnight
courier, with receipt acknowledgment, or (iii) sent by certified mail, return
receipt requested, postage prepaid.
 
If to a Lender:   To its address set forth on Schedule A:
 
If to the Company: Alteon Inc.
6 Campus Drive
Parsippany, NJ 07054
Fax: (201) 934-8880
Attn: Noah Berkowitz, President
 
 
20

--------------------------------------------------------------------------------

 
 and to:     Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111     
Fax: (617) 542-2241
Attn: William T. Whelan, Esq.
 
All notices, requests, consents and other communications hereunder shall be
deemed to have been given (i) if by hand, at the time of the delivery thereof to
the receiving party at the address of such party set forth above, (ii) if made
by telecopy or facsimile transmission, at the time that receipt thereof has been
acknowledged by electronic confirmation or otherwise, (iii) if sent by overnight
courier, on the next business day (or if sent overseas, on the second business
day) following the day such notice is delivered to the courier service, or
(iv) if sent by certified mail, on the 5th business day (or if sent overseas, on
the 10th business day) following the day such mailing is made.
 
11. Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Lenders, except in
connection with a transfer or assignment of the Securities in accordance with
their terms.
 
12. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal law of the State of New York without regard to its
conflicts of laws principles.
 
13. Confidentiality. Each Lender acknowledges and agrees that any information or
data it has or will acquire from or about the Company, not otherwise properly in
the public domain, was received in confidence. Each Lender agrees not to
divulge, communicate or disclose, except as may be required by law or for the
performance of this Agreement, or use other than in connection with its
investment in the Company, any confidential information of the Company,
including any scientific, technical, trade or business secrets of the Company
and any scientific, technical, trade or business materials that are treated by
the Company as confidential or proprietary, including, but not limited to,
ideas, discoveries, inventions, developments and improvements belonging to the
Company and confidential information obtained by or given to the Company about
or belonging to third parties.
 
14. Authorization of Agent. Each of the undersigned Lenders authorizes the
Collateral Agent to act as its agent for all purposes under the Security
Agreement and the Intellectual Property Security Agreement and to take any and
all actions that such agent deems reasonably necessary, appropriate or advisable
under the Security Agreement and the Intellectual Property Security Agreement.
The Collateral Agent shall have the right to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking action (including, without limitation, the release or substitution of the
Collateral), in accordance with this Agreement, the Security Agreement and the
Intellectual Property Security Agreement. The Collateral Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be liable for the
gross negligence or misconduct of any such agents or attorneys-in-fact selected
by it in good faith. The Collateral Agent shall be entitled to rely upon any
written notice, statement, certificate, order or other document believed by it
to be genuine and correct and to have been signed, sent or made by the proper
person, and, with respect to all matters pertaining to this Agreement, the
Security Agreement and the Intellectual Property Security Agreement and its
duties hereunder and thereunder, upon advice of counsel selected by it. The
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equivalent to that which the Collateral
Agent, in its individual capacity, accords its own property consisting of
similar instruments or interests, it being understood that neither the
Collateral Agent nor any of the Lenders shall have responsibility for taking any
necessary steps to preserve rights against any person or entity with respect to
any Collateral.
 
 
21

--------------------------------------------------------------------------------

 
15. Fees and Expenses. The Company shall reimburse the Collateral Agent or its
designee(s) (in addition to any other expense amounts paid to any Lender prior
to the date of this Agreement) for all reasonable costs and expenses incurred in
connection with the transactions contemplated by this Agreement and the
Preferred Financing (including all reasonable legal fees and disbursements in
connection therewith, documentation and implementation of the transactions
contemplated by this Agreement and the Preferred Financing and due diligence in
connection therewith) subject to a maximum of One Hundred Thousand Dollars
($100,000). Except as otherwise set forth above or in the Security Agreement,
the Intellectual Property Security Agreement or the Registration Rights
Agreement, each party to this Agreement shall bear its own expenses in
connection with the sale of the Securities to the Lenders. Without limiting the
generality of the foregoing, the Company shall be responsible for the payment of
any placement agent’s fees, financial advisory fees, or broker’s commissions
relating to or arising out of the transactions contemplated hereby, including,
without limitation, any fees payable to the Agent; and the Company shall pay,
and hold each Lender harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any claim relating to any such payment.
 
16.  Indemnification. In consideration of each Lender’s execution and delivery
of this Agreement, the Security Agreement, the Intellectual Property Security
Agreement and the Registration Rights Agreement, to which such Lender may be a
party, and each Lender’s acquisition of the Securities hereunder and in addition
to all of the Company’s other obligations under this Agreement, the Security
Agreement, the Intellectual Property Security Agreement, the Registration Rights
Agreement and the Securities (collectively with any other documents contemplated
thereby, the “Transaction Documents”), the Company shall defend, protect,
indemnify and hold harmless each Lender and each other holder of the Securities
and all of their shareholders, partners, members, officers, directors, employees
and any of the foregoing persons’ agents or other representatives (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, or (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of the Transaction Documents, or (ii) the status of
such Lender or other holder of the Securities as a lender to or an investor in
the Company pursuant to the transactions contemplated by the Transaction
Documents. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
 
 
22

--------------------------------------------------------------------------------

 
17. Independent Nature of Lenders’ Obligations and Rights. The obligations of
each Lender under any Transaction Document are several and not joint with the
obligations of any other Lender, and no Lender shall be responsible in any way
for the performance of the obligations of any other Lender under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Lender pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Lenders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company
acknowledges that the Lenders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. Each Lender confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Lender shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.
 
18. Miscellaneous.
 
(a) This Agreement, together with the Securities, the Security Agreement, the
Intellectual Property Security Agreement and the Registration Rights Agreement,
constitute the entire agreement between the Lenders and the Company with respect
to the subject matter hereof and supersede all prior oral or written agreements
and understandings, if any, relating to the subject matter hereof; provided,
however, (i) any agreement pertaining to confidentiality is not superseded and
shall remain in full force and effect and (ii) the Term Sheet (sections entitled
“Effect of Term Sheet,” “Exclusivity and Confidentiality,” and “Expense
Reimbursement”) shall remain in full force and effect; and provided further that
the Exclusivity and Confidentiality section of the Term Sheet shall not apply to
any equity or equity-linked security that is issued pursuant to any transaction
or transactions contemplated by Section 6(j) hereof if the proviso at the end of
Section 6 is satisfied.
 
 
23

--------------------------------------------------------------------------------

 
(b) The representations, warranties, covenants and agreements of the parties
made in this Agreement shall survive the execution and delivery hereof and the
issuance and delivery of the Securities.
 
(c) The Company shall issue new Securities in place of any previously issued
Securities alleged to have been lost, stolen or destroyed, upon such terms and
conditions as the Board of Directors may prescribe, including the presentation
of reasonable evidence of such loss, theft or destruction (provided that an
affidavit of a holder will be satisfactory for such purpose) and the giving of
such indemnity as the Company’s Board of Directors may request for the
protection of the Company or any transfer agent or registrar. Upon surrender of
any previously issued Securities that has been mutilated, the Company shall
issue new Securities in place thereof.
 
(d) Each provision of this Agreement shall be considered separable and if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity shall not impair the operation of or
affect the remaining portions of this Agreement.
 
(e) Section titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.
 
(f) This Agreement may be executed in one or more counterparts each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument.
 


 
[Signature Page is Next]
 
 
24

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed by their duly authorized representatives as of the
day and date first written above.



       
ALTEON INC.
 
   
   
    By:   /s/ Noah Berkowitz  

--------------------------------------------------------------------------------

Noah Berkowitz
President and Chief Executive Officer
   


 




Counterpart Signature Pages
Begin on Next Page
 
 
 

--------------------------------------------------------------------------------

 
Counterpart Signature Page For Lenders
 
The undersigned hereby agrees to become a party to that certain Securities
Purchase Agreement dated as of January 11, 2007 (the “Agreement”) among Alteon
Inc., a Delaware corporation (the “Company”) and others. From and after the
undersigned’s execution and delivery and the Company’s acceptance of this
Counterpart Signature Page, the undersigned shall be a party to the Agreement
and the Securities purchased by the undersigned shall be deemed to be
“Securities” for all purposes of the Agreement.
 


BAKER/TISCH INVESTMENTS, L.P.


By: Baker/Tisch Capital, L.P.,
its general partner
By: Baker/Tisch Capital (GP), LLC,
its general partner


By: /s/ Felix Baker                  
Name: Felix Baker, Ph.D
Title: Managing Member


 
Securities Amount: US$ 39,958.51
 


Address:  667 Madison Avenue
17th Floor
New York, NY 10021


 
 
 

--------------------------------------------------------------------------------

 
Counterpart Signature Page For Lenders
 
The undersigned hereby agrees to become a party to that certain Securities
Purchase Agreement dated as of January 11, 2007 (the “Agreement”) among Alteon
Inc., a Delaware corporation (the “Company”) and others. From and after the
undersigned’s execution and delivery and the Company’s acceptance of this
Counterpart Signature Page, the undersigned shall be a party to the Agreement
and the Securities purchased by the undersigned shall be deemed to be
“Securities” for all purposes of the Agreement.
 


BAKER BIOTECH FUND I, L.P.


By:  Baker Biotech Capital, L.P.,
its general partner
By:  Baker Biotech Capital (GP), LLC,
its general partner


By: /s/ Felix Baker                  
Name: Felix Baker, Ph.D.
Title: Managing Member


 
Securities Amount: US$ 762,087.46
 


Address:  667 Madison Avenue
17th Floor
New York, NY 10021




 
 

--------------------------------------------------------------------------------

 
Counterpart Signature Page For Lenders
 
The undersigned hereby agrees to become a party to that certain Securities
Purchase Agreement dated as of January 11, 2007 (the “Agreement”) among Alteon
Inc., a Delaware corporation (the “Company”) and others. From and after the
undersigned’s execution and delivery and the Company’s acceptance of this
Counterpart Signature Page, the undersigned shall be a party to the Agreement
and the Securities purchased by the undersigned shall be deemed to be
“Securities” for all purposes of the Agreement.
 


Baker Brothers Life Sciences, L.P.


By:  Baker Brothers Life Sciences Capital, L.P.
its general partner
By:  Baker Brothers Life Sciences Capital (GP), LLC
is general partner


By: /s/ Felix Baker                
Name: Felix Baker, Ph.D.
Title: Managing Member


 
Securities Amount: US$ 2,128,162.10
 


Address:  667 Madison Avenue
17th Floor
New York, NY 10021




 
 

--------------------------------------------------------------------------------

 


Counterpart Signature Page For Lenders
 
The undersigned hereby agrees to become a party to that certain Securities
Purchase Agreement dated as of January 11, 2007 (the “Agreement”) among Alteon
Inc., a Delaware corporation (the “Company”) and others. From and after the
undersigned’s execution and delivery and the Company’s acceptance of this
Counterpart Signature Page, the undersigned shall be a party to the Agreement
and the Securities purchased by the undersigned shall be deemed to be
“Securities” for all purposes of the Agreement.
 


14159, L.P.


By:  14159 Capital, L.P.,
its general partner
By:  14159 Capital (GP), LLC,
is general partner


By: /s/ Felix Baker                     
Name: Felix Baker, Ph.D.
Title: Managing Member


 
Securities Amount: US$ 69,791.94_______
 


Address:  667 Madison Avenue
17th Floor
New York, NY 10021
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A
 
LENDERS


Lender Name and Address
Amount of Notes
Number of
Warrants
Baker Tisch Investments, L.P. 667 Madison Avenue, 17th Floor New York, NY 10021
$20,781.11
178,263
Baker Tisch Investments, L.P. 667 Madison Avenue, 17th Floor New York, NY 10021
$19,177.40
164,507
Baker Biotech Fund I, L.P.
667 Madison Avenue, 17th Floor New York, NY 10021
$402,372.05
3,451,608
Baker Biotech Fund I, L.P.
667 Madison Avenue, 17th Floor New York, NY 10021
$359,715.41
3,085,693
Baker Brothers Life Sciences, L.P. 667 Madison Avenue, 17th Floor New York, NY
10021
$2,128,162.10
18,255,696
14159, L.P.
667 Madison Avenue, 17th Floor New York, NY 10021
$69,791.94
598,686
Total:
 
$ 3,000,000.00
25,734,453

 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
FORM OF SENIOR CONVERTIBLE SECURED PROMISSORY NOTE


See attached.


 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
FORM OF WARRANT


See attached.


 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
FORM OF SECURITY AGREEMENT


See attached.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT


See attached.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E
FORM OF REGISTRATION RIGHTS AGREEMENT


See attached.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
FORM OF OPINION OF COUNSEL
See attached.
 
 
 

--------------------------------------------------------------------------------

 

